Citation Nr: 1637582	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-00 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease (PVD).

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to March 1953 and from August 1953 to February 1954. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  In May 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

The claims on appeal were remanded in June 2013 and June 2015.  After the appeal was recertified to the Board, additional VA treatment records were associated with the claims file, but they do not have any bearing on the issues on appeal.  See 38 C.F.R. § 20.1304(c).  


FINDING OF FACT

Neither PVD nor peripheral neuropathy began during service, is the result of in-service exposure to cold weather, or is related to service in any other way.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PVD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in May and August 2007 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination in connection with his claims in May 2014.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on his claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In a June 2007 response to a request by the RO for the Veteran's service treatment records, the National Personnel Records Service (NPRC) informed the RO that the records had fire-related damage, and that the original service treatment records were moldy and brittle and could not be mailed, but that photocopies of all available service treatment records were being mailed instead.  While such damage to the records was noted, it was not noted that any part of the service treatment records were missing or incomplete.  Moreover, as discussed below, in his May 2013 Board hearing, the Veteran provided sworn testimony that, while he had a problem with his legs being cold in service with cold weather-which is the in-service injury or event to which he asserts his current disabilities are related-he never received any medical treatment for this problem.  Therefore, the Board finds that the service treatment records are not incomplete or inadequate in any way that would prejudice the Veteran's claims on appeal.

Moreover, in sending the Veteran a September 2013 development letter, obtaining the May 2014 VA examination report, and attempting to obtain the Veteran's Social Security Administration (SSA) records, the agency of original jurisdiction substantially complied with the Board's June 2013 and June 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, while SSA was able to provide the Board a December 1991 decision on the Veteran's application for disability benefits, it indicated in a November 2015 communication that it could not otherwise provide records regarding the Veteran, as they had been destroyed.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as cardiovascular disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his May 2013 testimony before the Board, the Veteran asserts that current PVD and peripheral neuropathy are the result of in-service exposure to cold weather.  In his January 2007 application for benefits, the Veteran described a disability of poor circulation of the right leg, and stated that the disability had begun on June 1, 1988.  In his April 2007 application for benefits, the Veteran identified the disability of PVD, and stated that the disability had begun on July 1, 1969.

The Veteran's service records reflect that he served in Korea and had a total of 1 year, 5 months, and 10 days of foreign and/or sea service.  During his May 2013 Board hearing, he testified that, during his service in Korea, he was exposed to cold four months a year, and that he had a problem with his legs being cold in service.  He testified, however, that he never sought or had medical treatment for his cold exposure.  The Veteran also submitted a statement received in November 2014 from a service comrade, L.B., indicating that, when they served in Korea for 12 months, they were exposed to extreme cold in the winter, and that soldiers would get frost bite. 

Service treatment records reflect that on his February 1954 examination for separation from service, the Veteran had a normal evaluation of the upper and lower extremities and skin, with no cold injuries noted.  At that time, the Veteran reported never having had problems with cramps in legs or foot trouble.  He reported being in good health, and no problems or history related to cold injuries were reported.

On November 1998 private treatment, it was noted that the Veteran was concerned about his right leg feeling cold all the time, and that this had been many, many years.  He reported that, gradually, since 1988, he had had increasing foot drop and inability to dorsi or plantar flex the right foot, but he denied any pain.  He reported having polio as a child, and also a history of COPD pulmonary embolia in 1995, deep vein thrombosis (DVT) in 1969, and having a ventral herniorrhaphy in 1957.  The examining physician assessed that the Veteran's manifestations of the right foot and leg were most likely postpolio syndrome. 

On October 1999 treatment, it was noted that the Veteran returned for follow up on cellulitis and laceration, and that the wounds on the lower portion of his leg were somewhat concerning to the examining physician, as they did not appear much smaller.  It was further noted that the lower extremities had some trace edema and some reddish coloring suggestive of venous insufficiency.

August 2006 to March 2007 private treatment records reflect that the Veteran was treated for a wound from hitting his left leg on a lawn mower, which got worse over time.  It was discovered during that period that he had arterial and peripheral vascular disease.

An April 2007 treatment note reflects that the Veteran had diagnoses of atherosclerotic cardiovascular disease with PVD and stasis ulcers of the right lower leg.  It was noted that he had had a history of DVT in 1969 in that leg, pulmonary embolism in 1995, and ventral hernia repair in 1957.

In this case, while the record reflects that the Veteran was likely exposed to cold weather during his period of service in Korea, the weight of the evidence is against a finding that any current PVD or peripheral neuropathy is related to such exposure or to service in any other way.  

The only competent and probative opinion addressing the question of whether the Veteran's PVD or peripheral neuropathy are related to his in-service exposure to cold is that of a May 2014 VA examiner.  On examination, it was noted that the Veteran did not have a documented cold injury in the claims file, and that he complained of loss of movement in his right ankle and chronic pain and numbness in the right lower extremity, with minor complaints of the left lower extremity which were primarily chronic swelling and mild numbness.  The VA examiner took an extensive history from the Veteran, including that he stated that he believed his chronic right lower extremity pain, weakness, and numbness, as well as his PVD and neuropathy, were caused by "frost bite" sustained while in Korea.  He admitted that he had normal use of his right lower extremity when he was released from active duty, and that for 10 years after release he had complete and normal use of the right leg.  The Veteran reported starting to have numbness of the right leg and weakness of both legs, and right "foot flap" in the 1960s.  He reported having falls in his 30s due to the "foot flap," which caused problems at work, and that he had the onset of right leg "cold" sensation in the 1970s, which continued to the present.  He denied significant symptoms of the left leg beyond chronic swelling and occasional numbness.  The Veteran further stated that he was diagnosed with PVD in the 1950's, and that he had a blood clot in his right leg in 1957, a blood clot in his chest in 1995, and arterial by-pass surgery in 2006. 

The Veteran described having frost bite in Korea, describing his feet to be cold in Korea but he stating the appearance of the feet were unchanged during this time.  He denied having any lower extremity wounds while on active duty.  The Veteran described having intermittent episodes of cold and numb feet which would resolve, "when [he] could get someplace warm," stated the duration of these episodes would last less than one day to one day.  He stated that he "was close to combat, working on bridges, driving trucks and hauling fuel and ammo to the front lines."  He further stated he was diagnosed with "frost-bite" and was taken off duty for three days to rest; he denied having any observable changes in this feet or toes during this time, but on further questioning he said he may have had "bluish" toes.  The Veteran described having continued sensation of cold in the right lower extremity, chronic right lower extremity pain, weakness, and numbness since his by-pass surgery. 

It was noted that the Veteran stated that he received SSA disability due to his right leg condition in the 1980s when he was working at a mill; however, the December 1991 decision letter for the Veteran's SSA disability application reflects that he asserted that he had to leave work in 1988 due to "musculoskeletal problems," and it was noted that his "most significant problem is low back pain with some radiation to his legs," and his low back problem was the only disabling condition specifically discussed in the letter.  It was also noted that a review of the claims file reflected the Veteran's wife's statement indicating that the Veteran had had PVD since 1969, but that it took a lawn mower accident to find out what was going on, and his daughter's statement reflecting that the Veteran had had a blood clot in leg 1971.  The examiner further noted that on November 1998 examination, the Veteran complained of his right leg feeling cold all the time and that gradually, since 1988, he had had increasing foot drop and inability to dorsi or plantar flex the right foot. 

Extensive physical examination of the Veteran and review of the medical record was documented.  The VA examiner opined that it was less likely than not that the Veteran's PVD and peripheral neuropathy was incurred in service or caused by exposure to cold weather exposure that occurred while stationed in Korea.  The examiner explained that PVD and peripheral neuropathy symptoms developed over 10 years after release from active duty and were not attributable to exposure to cold weather that occurred while stationed in Korea, noting that diagnosis of PVD was made in 2006 during work-up of a slow healing wound from a lawn mower accident, and that neurologic symptoms of right foot drop were documented to have had slow onset in 1988.  The examiner also noted that the Veteran had lumbar spinal stenosis and lumbar foraminal stenosis and a history of debility consistent with right L5-S1 nerve root injury or right sciatic nerve injury.

The Board finds the May 2014 VA examiner's opinion to be highly probative in this case.  The examiner was a physician who based his opinion on a thorough review of the record, and extensive examination of the Veteran, with consideration given to the Veteran's lay history and descriptions of his exposure to cold in service and asserted resulting problems.  Also, the bases of the examiner's opinion are consistent with the record.  In this regard, the examiner's observation both that the Veteran did not have a documented cold injury in the claims file, and that PVD and peripheral neuropathy symptoms developed over 10 years after release from active duty, are consistent with the evidence of record.  

The Board notes that, during his May 2013 Board hearing, the Veteran asserted that he was first diagnosed with PVD in 1957, and believed that he had first been diagnosed with peripheral neuropathy in 1957.  Also, during the May 2014 VA examination, the Veteran provided somewhat contradictory statements that he was diagnosed with PVD in the 1950's and had a blood clot in his right leg in 1957, and also that he had normal use of his right lower extremity when he was released from active duty and for 10 years after, but started to have numbness and weakness of the right leg in the 1960s.

The Board finds the assertions that the Veteran's right leg problems, PVD, or peripheral neuropathy began in the 1950s, and in 1957 specifically, not to be credible.  In addition to the contradictory statements provided at the time of the May 2014 VA examination, the Veteran, on medical treatment, has repeatedly reported a history of DVT occurring in 1969, and no extremity problems prior to then.  On November 1998 and April 2007 treatment, and in treatment records generally, it was noted that the Veteran had had a DVT blood clot in 1969, and a ventral hernia repair in 1957; in November 1998 the Veteran also reported that, gradually, since 1988, he had had increasing foot drop and inability to dorsi or plantar flex the right foot.  The extensive medical treatment record reflects no reports or notations of any vascular or extremity problems prior to 1969.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (in analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record); Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).

Moreover, the Veteran's own applications for benefits in January and April 2007 reflect asserted disabilities of poor circulation of the right leg beginning on June 1, 1988, and PVD beginning on July 1, 1969.  The Veteran also submitted statements from his wife and daughter in June 2007; his wife asserted that the Veteran had had PVD since 1969, but that it took a lawn mower accident to figure out what was going on, and his daughter stated that she remembered the Veteran having a blood clot in his leg in 1971.  

Thus, as repeatedly reflected in the record, and by the Veteran's and his wife's own reports, the Veteran had a ventral hernia repair in 1957; he had a DVT blood clot in 1969; he had problems of right foot numbness and movement beginning in approximately 1988; he was noted to have had symptoms suggestive of venous insufficiency beginning in October 1999; and he was diagnosed with PVD following a leg injury in August 2006.  Such is the medical history on which the March 2014 VA examiner based his opinion.   

Furthermore, there is no competent and probative evidence, such as a medical opinion, contradicting the May 2014 VA opinion or otherwise relating the Veteran's PVD or peripheral neuropathy to in-service cold exposure or to service in any other way.  The only medical expert relating any etiology of the Veteran's problems to a period prior to 1969 was the November 1998 physician, who related the Veteran's right lower extremity coldness and foot movement problems to childhood polio, assessing his right foot and leg manifestations as likely postpolio syndrome.  Never in the medical record has any provider related either PVD or neuropathy to any in-service cold injury, to cold injury or exposure at all, or to service in any other way.

The Board notes the Veteran's testimony during his May 2013 Board hearing that doctors had indicated that his claimed disabilities were related to service.  However, in the in May and August 2007 and September 2013 development letters sent to the Veteran, he was informed of the criteria for substantiating his service connection claims and asked to submit all pertinent medical evidence in support of his claims.  Also, on testifying that his doctors had related his disabilities to service, the VLJ suggested the submission of evidence documenting this in writing.  Despite this, no medical opinion or other such competent evidence has been received relating any current PVD or neuropathy to the Veteran's service. 

The Board also notes the Veteran's report on May 2014 VA examination that, in service, he was diagnosed with "frost-bite" and was taken off duty for three days to rest.  However, the Board does not find this statement to be credible.  Not only is this the only time of record that the Veteran made any such assertion, it is also directly contradicted by his own sworn testimony during his May 2013 Board hearing.  During the hearing, the Veteran reported having a problem with his legs being cold in service with cold weather, and was subsequently asked by the VLJ, "So did you ever go seek treatment for it when you were in the service?  Did you ever go see a medic or a field hospital?"  The Veteran responded, "No, no, I never had treatment for it."  Given this, the Board finds that the report of in-service treatment given on May 2014 VA examination is not credible.  

Finally, as the record does not reflect that PVD manifested within a year of the Veteran's separation from service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable.

Therefore, the evidence weighs against a finding that either PVD or peripheral neuropathy began during service, is the result of in-service exposure to cold weather, or is related to service in any other way.  Accordingly, service connection for PVD and peripheral neuropathy must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  


ORDER

Service connection for peripheral vascular disease is denied.

Service connection for peripheral neuropathy is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


